Dismiss and Opinion Filed June 16, 2022




                                        In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-21-01120-CV

              MARK MWENDWA MUTUNGA, Appellant
                              V.
     FIRST CHOICE AUTO & TIRES AND ZEREVAN EMIN, Appellees

                On Appeal from the County Court at Law No. 1
                           Grayson County, Texas
                    Trial Court Cause No. 2020-1-044CV

                        MEMORANDUM OPINION
                   Before Justices Myers, Carlyle, and Goldstein
                            Opinion by Justice Carlyle
      After appellant failed to timely file his brief, we directed appellant by postcard

dated May 10, 2022 to file his brief within ten days and cautioned him that failure

to do so would result in the dismissal of this appeal without further notice. See TEX.

R. APP. P. 38.8(a)(1). To date, appellant has not filed his brief or otherwise

corresponded with the Court regarding the status of this appeal.

      Accordingly, we dismiss this appeal. See id.; id. 42.3(b), (c).

211120f.p05
                                            /Cory L. Carlyle//
                                            CORY L. CARLYLE
                                            JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MARK MWENDWA MUTUNGA,                       On Appeal from the County Court at
Appellant                                   Law No. 1, Grayson County, Texas
                                            Trial Court Cause No. 2020-1-
No. 05-21-01120-CV          V.              044CV.
                                            Opinion delivered by Justice Carlyle.
FIRST CHOICE AUTO & TIRES                   Justices Myers and Goldstein
AND ZEREVAN EMIN, Appellees                 participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered this 16th day of June, 2022.